Citation Nr: 9911688	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972, and from January 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefit sought on 
appeal. 

The veteran's current service-connected disabilities include 
plantar fasciitis with degenerative joint disease of both 
feet, with each foot rated 20 percent disabling.


FINDING OF FACT

There is no competent medical evidence showing the veteran is 
currently diagnosed with gout.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for gout.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from gout, 
which he claims began during his period of active service. 

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  However, before considering the merits of 
the veteran's claim, the Board must first determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The service medical records (SMRs) include a November 1983 
treatment record indicating that the veteran complained of 
generalized joint pain, particularly in his right foot and at 
the base of the large toe.  The impression was questionable 
gout.  There are no other SMRs showing the veteran complained 
of, was treated for, or diagnosed with, gout.  

An April 1996 examination report from a private physician, 
Lynn A. Crosby, M.D., of the Creighton University School of 
Medicine, stated that the veteran was seen for complaints of 
bilateral foot pain.  Dr. Crosby found point tenderness over 
the origin of the plantar fascia bilaterally, which increased 
with plantar stretch of the plantar fascia.  The impression 
was plantar fasciitis.  Blood studies at that time included a 
serum uric acid level, which was reported as 5.0 mg/dl 
(normal range was noted to be 3.9 to 7.8 ).  

A June 1996 VA X-ray examination of the veteran's feet 
revealed degenerative joint disease, bilateral great toes, 
and a left talar osteophyte.  

A June 1996 VA treatment record noted that the plantar 
portions of both feet were tender to palpation, but there was 
no evidence of swelling, erythema, or skin breaks.  The 
diagnostic impression was degenerative joint disease, 
bilateral feet.  

The veteran underwent a VA compensation examination in July 
1996.  He indicated that he began having problems with both 
feet while on active duty in Vietnam.  His current complaints 
included constant pain in both feet, which was aggravated by 
weight bearing and that caused him to limp.  The veteran also 
stated that he had intermittent swelling of the great toes 
and that he had been told that he had gout.  Objectively, the 
examiner observed marked tenderness over both plantar 
fasciae, but there was no active synovitis or calluses.  The 
diagnoses were chronic bilateral plantar fasciitis, gout by 
history, and degenerative joint disease both great toes.

Although the SMRs contain one reported instance of 
"questionable gout" in November 1983, the record is 
otherwise devoid of any competent medical evidence showing 
that the veteran currently suffers from gout, or has had gout 
at any time since separation from service.  This includes the 
"gout by history" diagnosis, which is not medical evidence 
of a current diagnosis of gout.  It does not constitute 
competent medical evidence sufficient to make the veteran's 
claim well grounded because it was arrived at soley through a 
history given by the veteran, as mere history recorded by a 
medical examiner, unenhanced by any additional medical 
comment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
It is pertinent to note that the a serum uric acid level 
obtained at the time of the July 1996 VA examination was 
within normal limits.  There is no medical evidence showing 
that the veteran currently has gout.  The post-service 
medical records confirm only that the veteran currently 
suffers from degenerative joint disease of the bilateral feet 
and toes, and from bilateral plantar fasciitis, and service 
connection is currently in effect for the arthritis and 
plantar fasciitis of both feet. 

Therefore, the only evidence of record to support the 
veteran's claim of service connection for gout are his own 
written statements contentions.  However, as a matter of law, 
these statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is medical 
evidence showing that the veteran currently has gout, and 
that such disease is related to service.  By this decision, 
the Board is informing the veteran that medical evidence of a 
current disability and causation is required to render his 
claim well grounded.  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for gout is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

